IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF MISSOURI

 

DANA GINAVAN,
Case No. 4:19-cv-00091-BP

Plaintiff,
vi Chief Judge Beth Phillips

HARD ROCK CAFE INTERNATIONAL
(USA), INC. d/b/a Hard Rock Hotel & JURY TRIAL REQUESTED
Casino Punta Cana,

Defendant.

 

 

FIRST AMENDED COMPLAINT
COMES NOW Plaintiff Dana Ginavan, by and through undersigned counsel, and for her

causes of action, alleges and states as follows:

PARTIES, JURISDICTION, VENUE
AND ALLEGATIONS AS TO ALL COUNTS

1. The Plaintiff is, and was at all times material hereto, a resident of and domiciled in
the state of Missouri.

Die At all times material hereto, Defendant Hard Rock Cafe International (USA), Inc.
d/b/a Hard Rock Hotel & Casino Punta Cana (hereinafter "Hard Rock") was and is a Florida
corporation with its principal place of business located at 6100 Old Park Lane, Orlando, Florida

32835.

a. This is an action for damages in excess of seventy-five thousand dollars
($75,000.00) exclusive of interests, costs and attorneys’ fees.

4. This Court has jurisdiction pursuant to 28 U.S.C. § 1332(a).

4. This Court has jurisdiction over Hard Rock because at all relevant times, Hard Rock

conducted sufficient business within the State of Missouri, had sufficient minimum contacts, and

Case 4:19-cv-00091-BP Document 8 Filed 04/03/19 Page 1 of 6
otherwise intentionally availed itself of jurisdiction in Missouri by enticing the Plaintiff to visit the
Hard Rock resort in Punta Cana, Dominican Republic, through advertisements, its website,
promotions, and marketing materials; Hard Rock further transacted business in the State of
Missouri by accepting money from Plaintiffs bank account and credit card in Missouri; and all of
which render the exercise of jurisdiction by Missouri courts permissible under traditional notions
of fair play and substantial justice pursuant to RSMo. § 506.500.

6. Upon information and belief, Hard Rock owns and/or operates the Hard Rock Cafe
& Casino Punta Cana (hereinafter the "Resort").

7 Upon information and belief, Inversiones Zahena S.A. de C.V. (hereinafter
"Inversiones") is a Mexican company which manages and/or operates the Resort for Hard Rock;
Inversiones and Hard Rock are engaged in a formal and/or informal business relationship; and
those entities are parties to an express or implied contract which sets forth the rights and duties of
Hard Rock and Inversiones.

8. Upon information and belief, Hard Rock and Inversiones have a shared or
community interest in performance for a common purpose of owning, managing, and/or operating
the Resort in Punta Cana, Dominican Republic.

9. Upon information and belief, Hard Rock has control or the right to control
Inversiones in its management and/or operation of the Resort, to train and qualify Resort
employees, to the manner in which the Resort property is maintained so that the Resort maintains
certain rules and standards developed by Hard Rock, to control the atmosphere, look and feel of

the Resort, and control over employee hiring, firing, retention, appearance, and performance.

hs

Case 4:19-cv-00091-BP Document 8 Filed 04/03/19 Page 2 of 6
10. Upon information and belief, Hard Rock provides training manuals for the
operation and management of Resort employees and ensures or should ensure that Inversiones
enforces the rules therein.

11. Upon information and belief, Hard Rock and Inversiones, pursuant to an express or
implied contract, maintain a joint proprietary interest in the Resort, full or partial ownership in the
Resort, and have a right to share in the profits and losses of the Resort.

12. Upon information and belief, Hard Rock and Inversiones are engaged in an agency
relationship with Hard Rock as the principal and Inversiones as the agent and/or apparent agent
with respect to management, operation, and ownership of the Resort; and Inversiones accepted the
role of agent and/or apparent agent.

13. On or about October 31, 2017, the Plaintiff was a guest of the Resort in Punta Cana,
Dominican Republic, when she tripped over a prop in a Halloween "haunted house" erected,
managed and maintained by Resort employees.

14.‘ The prop was not visible to Resort guests, including the Plaintiff, and despite
exercising the highest degree of caution, Plaintiff was unable to navigate around the prop without
falling.

15. As a result of her fall, the Plaintiff injured both knees, including internal
derangement, which required surgery to repair.

COUNT I - NEGLIGENCE

16. Plaintiff re-alleges and incorporates by reference the allegations contained in the
preceding paragraphs as if fully set forth herein.

17. Hard Rock had an affirmative duty of ordinary care to maintain its premises

including the Resort, in a condition that was safe for all invitees, including the Plaintiff, through

Be

Case 4:19-cv-00091-BP Document 8 Filed 04/03/19 Page 3 of 6
proper inspections, maintenance, and repairs and to correct dangerous conditions of which it knew
or should have known through the exercise of ordinary care.

18. Hard Rock had actual or constructive knowledge that the prop placed in a dark
Halloween haunted house was unreasonable and dangerous to invitees, including the Plaintiff.

19, Hard Rock failed to use ordinary care to prevent serious injury of the Plaintiff, and
was negligent in at least one or more of the following ways:

(a) Failing to provide proper lighting in the haunted house;

(b) Failing to properly and regularly inspect the area do discover hazards such
as the one encountered by the Plaintiff;

(c) Failing to develop a policy or procedure in place maintaining the area in
question;

(d) Failing to place the prop in a safe location;

(e) Failing to warn the Plaintiff about the prop; and

(f) Failing to remediate the hazard.

20. As a direct and proximate result of Hard Rock's negligence, the Plaintiff fell and
suffered severe personal injuries and damages, including pain and suffering, mental anguish,
emotional distress, permanent injury, loss of wages, medical expenses, loss of enjoyment of life in
the past and will continue to suffer these losses in the future.

WHEREFORE, Plaintiff prays for an award of damages against Hard Rock in an amount
to be determined by the jury, together with interest and costs of suit, and for such other relief as

this Court deems just and proper.

4.

Case 4:19-cv-00091-BP Document 8 Filed 04/03/19 Page 4 of 6
COUNT II - VICARIOUS LIABILITY

21. Plaintiff re-alleges and incorporates by reference the allegations contained in the
preceding paragraphs as if fully set forth herein.

22. Hard Rock is liable for the negligent acts and omissions of Inversiones because
Hard Rock and Inversiones are engaged in a joint venture.

23. Hard Rock is liable for the negligent acts and omissions of its agent, Inversiones,
as principal.

24. _ Inversiones had an affirmative duty to maintain the premises including the Resort
in a safe condition for all invitees through proper inspections, repairs, and maintenance and to
correct dangerous conditions of which it knew of should have known by the exercise of reasonable
care.

25. Inversiones has actual or constructive knowledge that the prop and haunted house
was unreasonably dangerous.

26. — Inversiones knew or should have known that the area at issue constituted an
unreasonable hazard and breached their duty of care in one or more of the following ways:

(a) Failing to provide proper lighting in the haunted house;

(b) Failing to properly and regularly inspect the area do discover hazards such
as the one encountered by the Plaintiff;

(c) Failing to develop a policy or procedure in place maintaining the area in
question;

(d) Failing to place the prop in a safe location;

(e) Failing to warn the Plaintiff about the prop; and

(f) Failing to remediate the hazard.

-5-

Case 4:19-cv-00091-BP Document 8 Filed 04/03/19 Page 5 of 6
27. As a direct and proximate result of Inversiones' negligence, the Plaintiff fell and
suffered severe personal injuries and damages, including pain and suffering, mental anguish,
emotional distress, permanent injury, loss of wages, medical expenses, loss of enjoyment of life in
the past and will continue to suffer these losses in the future.

28. The Plaintiff reasonably relied on the apparent agency relationship between Hard
Rock and Inversiones due to the manner in which the Resort conducts business under the "Hard
Rock" name including the use of its logos. Further, Resort employees appeared to the Plaintiff as
being Hard Rock employees.

WHEREFORE, Plaintiff prays for an award of damages against Hard Rock in an amount
to be determined by the jury, together with interest and costs of suit, and for such other relief as
this Court deems just and proper.

DEMAND FOR JURY TRIAL
The Plaintiff hereby demands a trial by jury on all counts herein.
Respectfully submitted,
BOYDKENTER MAS & PARRISH, LLC

WI,

Raymond. Salva, Tr. Mo. Bar No. 66191
221 W. Yexington Avenue, Suite 200
Independence, Missouri 64051

Telephone: (816) 471-4511

Facsimile: (816) 471-8450

E-mail: rsalva@bktplaw.com

ATTORNEY FOR PLAINTIFF

6.

Case 4:19-cv-00091-BP Document 8 Filed 04/03/19 Page 6 of 6
